 PRECISION FABRICATORS, INC.Precision Fabricators, Inc. and Shopmen's LocalUnion No. 455, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO. Case 29-CA-6157November 21, 1978DECISION AND ORDERBy MEMBERS JENKINS, PENELLO. AND MURPHYUpon a charge filed on January 11, 1978, byShopmen's Local Union No. 455, International As-sociation of Bridge, Structural and Ornamental Iron-workers, AFL-CIO, herein called the Union, andduly served on Precision Fabricators, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 29, issued a complaint and noticeof hearing on February 28, 1978, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 22,1977, following a Board election in Case 29-RC-3697, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about January 3, 1978, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On March 20, 1978, Respondent filed itsanswer to the complaint admitting in part and deny-ing in part the allegations in the complaint.On June 20, 1978, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 6, 1978, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notI Official notice is taken of the record in the representation proceeding.Case 29-RC-3697, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d26 (Sth Cir. 1969); Interrype Co. v. Penello, 269 FSupp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA. as amended.be granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsits refusal to bargain but denies that it thereby vio-lated Section 8(a)(5) and (1) of the Act in that theelection held on March 11, 1977, should have beenset aside on the ground that union representativesengaged in unlawful, objectionable conduct immedi-ately before and on the day of the election. In itsstatement in opposition to Motion for SummaryJudgment, Respondent contends its objections raiseserious factual issues requiring a hearing and that theBoard erred in applying the principles of ShoppingKart Market, Inc., 228 NLRB 1311 (1977), ratherthan those of Hollywood Ceramics Company, Inc., 140NLRB 221 (1962), in affirming the RegionalDirector's overruling of its objections. Counsel forthe General Counsel argues that Respondent's con-tentions are without merit as they raise issues whichwere presented to and decided by the Board in theunderlying representation case.A review of the record herein, including that inCase 29-RC-3697, shows the following: On March11, 1977, an election was held pursuant to a Stipula-tion for Certification Upon Consent Election inwhich a majority of the unit employees designatedthe Union as their representative for purposes of col-lective bargaining. On March 18, Respondent filedobjections to the conduct of the election which wereoverruled in their entirety by the Regional Directorin his Report on Objections, issued May 20, 1977.Thereafter, Respondent filed with the Board its ex-ceptions to the Regional Director's Report on Objec-tions. On December 22, 1977, the Board issued itsDecision and Certification of Representative2 inwhich it adopted the Regional Director's findingsand recommendations and certified the Union as thebargaining representative of the employees in the ap-propriate unit.3By letter dated December 27, 1977, the Union re-quested Respondent "to set up collective bargaining233 NLRB 1404.3 Member Jenkins dissented in part and would have directed a heanng onRespondent's Objection 1. He agreed with the majority that Objections 2through 5 were without merit He adheres to his view about Objection I hutrecognizes that at this stage of the proceeding the nrajonty's view of Objec-tion I is controlling.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsessions immediately." Since on or about January 3,1978, and at all times thereafter, Respondent has re-fused, and is continuing to refuse, to recognize andbargain with the Union as the exclusive bargainingrepresentative of the unit employees.Respondent seeks to justify its refusal to recognizeand deal with the Union on the ground, that "theBoard made a serious error [in the representationproceeding] depriving Precision Fabricators, Inc.,and its employees of rights guaranteed by law ...."More specifically, it contends that the Regional Di-rector and Board improperly overruled its objectionswithout holding a hearing on the alleged factual is-sues raised and that they further erred in applyingthe principles enunciated in the Board's decision inShopping Kart, supra, in overruling its Objections 1, 2,and 3 (which dealt with alleged misrepresentationsby the Union). In view of these asserted errors it con-tends, in effect, that the Union was not, though certi-fied, the lawful bargaining representative of unit em-ployees.The issues which Respondent seeks to raise at thistime were raised in Respondent's exceptions to theRegional Director's report and necessarily found tobe without merit in the Board's decision adopting theRegional Director's findings and recommendationsthat Respondent's objections to the election be over-ruled and the Union certified. It thus appears thatRespondent is attempting to raise again issues whichwere specifically considered and resolved by theBoard in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding; and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:4See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146. 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a New York corporation with its principaloffice and place of business at 200 Broadway, Gar-den City Park, New York, where it is engaged in themanufracture of sheet metal components on a con-tract manufacturing basis. In the past year, it pur-chased goods and materials valued in excess of$50,000 directly from firms outside the State of NewYork, which goods and materials were delivered toits New York location.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDShopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and OrnamentalIronworkers, AFL-CIO, is a labor organization with-in the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production, maintenance, shipping and re-ceiving employees and truckdrivers employed bythe Employer at 200 Broadway, Garden CityPark, New York, excluding office clerical em-ployees, technical and professional employees,sales personnel, watchmen, guards, all other em-ployees, and supervisors as defined in the Act.2. The certificationOn March 11, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 29, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 22, 1977, and the Union416 continues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 27, 1977, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 3, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJanuary 3, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTI('ES PONCOMMERCEFThe activities of Respondent set forth in section111, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. TIF RFMEI)YHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall Order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Companv, Inc., 136NLRB 785 (1962); Commerce Companr, d, h'a La-mar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2dPRECISION FABRICATORS, INC.600 (5th Cir. 1964), cert. denied 379 U.S. 817; BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLU ISIONS OF LAWI. Precision Fabricators, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Shopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and OrnamentalIronworkers, AFL-CIO, is a labor organization with-in the meaning of Section 2(5) of the Act.3. All production, maintenance, shipping and re-ceiving employees and truckdrivers employed by theEmployer at 200 Broadway, Garden City Park, NewYork, excluding office clerical employees, technicaland professional employees, sales personnel, watch-men, guards, all other employees, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since December 22, 1977, the above-named la-bor organization has been, and now is, the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 3, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board hereby orders that the Respondent,Precision Fabricators, Inc., Garden City Park, New417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Shopmen's Local UnionNo. 455, International Association of Bridge, Struc-tural and Ornamental Ironworkers, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production, maintenance, shipping and re-ceiving employees and truckdrivers employed bythe Employer at 200 Broadway, Garden CityPark, New York, excluding office clerical em-ployees, technical and professional employees,sales personnel, watchmen, guards, all other em-ployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Garden City Park, New York, plant,copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the Re-gional Director for Region 29, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Direction for Region 29,in writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withShopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Ornamen-tal Ironworkers, AFL-CIO, as the exclusive rep-resentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production, maintenance, shipping andreceiving employees and truckdrivers em-ployed by the Employer at 200 Broadway,Garden City Park, New York, excluding of..fice clerical employees, technical and profes-sional employees, sales personnel, watchmen,guards, all other employees, and supervisorsas defined in the Act.PRECISION FABRICATORS. INC.418